DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,070,051. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the instant application are merely broad presentations of claims 1-9 of U.S. Patent No. 11,070,051.


Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the best prior art references of record, Dargatz (US 2011/0019444) in view of Adest (US 2008/0147335), Robbins (US 2014/0293491), and Hastings (US 2011/0141644), teaches a method comprising (see figures 1 and 2):
measuring electrical noise in an electrical system to obtain a first measurement (Paragraph [0027]-[0028] of Dargatz modified by noise measurement taught in para. [0066] of Adest);
drawing, using the electrical system, input power from a photovoltaic generator (104);
sending output power at an output of the electrical system to a load (108);
comparing the first measurement to a first threshold (para. [0027]-[0030]);
responsive to determining that the first measurement is above the first threshold, reducing the input power by reducing a voltage of the input power to a reduced voltage or reducing a current of the input power to a reduced current while maintaining at least some of the output power (Para. [0031] of Dargatz modified by Robbins teaching maintaining some voltage during an arc extinguishing);
after the reducing of the voltage or the current, measuring electrical noise in the electrical system to obtain a second measurement (Para. [0032] of Dargatz modified by noise measurement taught in para. [0066] of Adest); and

Dargatz fails to teach reducing the input power “by a power device controlling a plurality of switches”, as set forth in claim 10.

Regarding claim 14, the best prior art references of record, Dargatz (US 2011/0019444) in view of Robbins (US 2014/0293491), teaches a power device (figures 1 and 2) comprising:
a power converter (102); and
a control circuit (204) configured to control the power converter to:
draw input power from a photovoltaic generator (104), wherein the input power comprises a voltage at a first voltage level and a current at a first current level (detected by 206/208);
provide output power at an output of the power device (on bus 106); 
reduce the input power by reducing the voltage or the current of the input power from the first voltage level to a second voltage level or from the first current level to a second current level while maintaining at least some of the output power (Para. [0031] of Dargatz modified by Robbins teaching maintaining some voltage during an arc extinguishing); and
responsive to an arc extinguishing, increase, the voltage or the current of the input power (para. [0012] and [0035]-[0038] of Robbins).
comprising a plurality of switches”; and reducing/increasing the input power “by controlling the plurality of switches”, as set forth in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 25, 2022